Mr. Justice Carter, also dissenting: I do not concur with the final conclusion reached in the opinion in this case. Conceding that the opinion is right and that if this were a matter of first impression the decisions in People v. Militzer, 272 Ill. 387, and People v. Vaughan, 282 id. 163, are wrong, still I think that on the principle of stare decisis the judgment in this case should be affirmed. Parties should not be encouraged to seek reexamination of determined principles. The establishment of a certain guide is of more significance than the precise form of the rule, and substantial justice may be more often promoted by adhering to an erroneous decision than by overthrowing a rule once established. (Weaver v. First Nat. Bank of Chicago, 76 Kan. 540.) Where the error of a previous decision is recognized, the question whether or not the rule of stare decisis shall be followed becomes a simple choice between relative evils. The rule should be adhered to unless it appears that the principle established must be productive of greater mischief to the community than can possibly ensue from not following previous decisions on the subject. (7 R. C. L. 1009.) Stability and uniformity of decisions in judicial proceedings conduce so much to the welfare and happiness of the people that when a question has been once settled and no serious question is liable to arise prejudicial to the public interest such adjudication ought to stand. (Koch v. Sheppard, 223 Ill. 172; Heidenreich v. Bremner, 260 id. 439.) The points upon which this case is reversed received serious consideration by this court in its former decisions and the principles then established have now been the rule for more than two years. The act was held to be a valid exercise of legislative power in People v. Militzer, supra, and the identical points raised here upon which this case is decided were passed upon and decided contrary to the conclusion here reached in People v. Vaughan, supra, and again on petition for rehearing in that case. Later the same principle was approved in Zeigler v. Douglas, 283 Ill. 407. “The rule of stare decisis is founded largely on considerations of expediency and sound principles of public policy, it being indispensable to the due administration of justice, especially by a court of last resort, that a question once deliberately examined and decided should be considered as settled and closed to further argument, and the courts are slow to interfere with the principle announced by the decision, and it may be upheld even though they should decide otherwise were the question a new one.” (15 Corpus Juris, 918.) The courts will not, as a general rule, inquire into and reconsider a question as to the construction and operation of the statute of constitution when such construction or principle has been discussed and decided by the court. (11 Cyc. 748.) “The most indispensable guaranty of civil liberty is the ‘open administration of justice according to known laws.’ The law can be known only if fixed rules once established are consistently adhered to. * * * ‘Respect for precedents, alone, can secure stability and uniformity of the law. Without such respect it would be a shifting quicksand.’ If ever there should be an adherence to former decisions, it should be in.cases of construction of the constitution involving the rights of citizens as declared by that instrument. There is no higher privilege of citizenship in the State than that of suffrage.” Scown v. Czarnecki, 264 Ill. 305. There can be no question, under the present state of the Federal amendment as to woman suffrage, that women will be entitled to vote hereafter on all questions that are presented to any locality or class of citizens for popular suffrage and that any future legislation by any State on this question is of little importance. As a matter of public policy, it seems to me beyond peradventure, in view of the previous decisions of this court,—which, doubtless, have been followed in many localities in this State,—that much greater mischief will arise by overruling the previous decisions of this court on this question than will arise by adhering to the principles therein laid down. Whatever view we might feel inclined to take if the question were undecided, in my judgment it is the duty of this court to adhere to its former decisions and to hold that the question here under discussion is not now and here open for review. Richter v. Burdock, 257 Ill. 410.